275 S.W.3d 389 (2009)
STATE of Missouri, Respondent,
v.
Lieurance THOMPSON, Appellant.
No. WD 68885.
Missouri Court of Appeals, Western District.
February 3, 2009.
Susan L. Hogan, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Lieurance Thompson appeals the circuit court's judgment convicting him of one count of domestic assault in the first degree *390 and one count of armed criminal action. We affirm. Rule 30.25(b).